                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                No. 5:18-CR-00287-FL-3

 United States of America,

 v.
                                                                       Order
 Kawuan J. Robertson,

                        Defendant.


       In July 2018, a federal grand jury indicted Defendant Kawuan J. Robertson on a drug

conspiracy charge. In anticipation of trial, Robertson has filed motions seeking the disclosure of

more documents and information, as well as asking the court to enter an order sequestering

witnesses at trial and allow him to file additional motions. The court will grant Robertson’s

requests in part and deny them in part.

I.     Motion to Sequester Witnesses

       Robertson seeks to exclude all of the Government’s witnesses from the courtroom during

trial. The Government does not oppose the sequestration of its witnesses, but requests that the court

sequester Robertson’s witnesses as well.

       The Federal Rules of Evidence require that, upon the request of a party, the court exclude

witnesses from trial so that they cannot hear the testimony given by other witnesses. Fed. R. Evid.

615. But the court may not exclude certain categories of people, including “a party who is a natural

person” or a designated officer or employee of a party that is not a natural person. Id. at 615(a),

(b). The court thus grants Robertson’s Motion for Sequestration (D.E. 102) and orders that all

witnesses that may be called by Robertson or the Government, other than the defendant and a case
agent designated by the Government, are barred from the courtroom during trial. The Government

must designate its case agent no later than the start of trial.

II.     Motion for Production of Jencks Materials

        Robertson requests that the court order the Government disclose to witness statements

covered by the Jencks Act, 18 U.S.C. § 3500, fifteen days before trial. (D.E. 99). But the Jencks

Act provides that “no statement or report in the possession of the United States which was made

by a Government witness or prospective Government witness (other than the defendant) shall be

the subject of subpena [sic], discovery, or inspection until said witness has testified on direct

examination in the trial of the case.” 18 U.S.C. § 3500(a). The Fourth Circuit Court of Appeals has

explained that because of the statute’s language, a “district court may not require the government

to produce Jencks Act material relating to one of its witnesses until after the witness has testified.”

United States v. Lewis, 35 F.3d 148, 151 (4th Cir. 1994).

        Although a district court may not require early disclosure of Jencks material, the

Government may voluntarily disclose the requested documents and information before trial. Id.

Here, the Government has represented that it will disclose Jencks material “in time for its effective

use at trial.” D.E. 112 at 2. Given the plain language of the statute and the Fourth Circuit’s holding

in Lewis, Robertson’s motion for early disclosure of Jencks Act materials (D.E. 99) is denied.

III.    Motion to Preserve Evidence

        Robertson asks the court to order the Government to preserve agents’ notes as well as all

evidence subject to disclosure under Federal Rules of Criminal Procedure 6(e) (grand jury

testimony), 7(f) (bill of particulars), 16 (discovery), 18 (place and prosecution of trial), and Brady

and Giglio materials.




                                                   2
        The Government contends the motion is unnecessary. It states that it will turn over grand

jury transcripts as required by controlling case law. It also asserts that it has provided broad

discovery to Robertson and will continue to fulfill its discovery obligations. And the Government

claims that no Bill of Particulars exists and it is unaware of any evidence relating to the place and

prosecution of trial that would require preservation.

        As to the agents’ notes, under Fourth Circuit precedent, “investigative notes of government

agents, rough or typed, made in the course of witness interviews, which are later incorporated in

the agent’s formal report, are not statements within the meaning of the Jencks Act, 18 U.S.C. §

3500.” United States v. King, 121 F.R.D. 277, 279 (E.D.N.C. 1988) (citing United States v. Hinton,

719 F.2d 711, 722 (4th Cir. 1983)). Thus, the Government need not turn over any handwritten

notes which comprised a formal report. If any requested handwritten notes do not comprise a

formal report but are subject to disclosure under the Jencks Act, the Government has represented

to the court that it will provide the notes “in time for effective use at trial.” D.E. 112 at 4.

        Thus, given the representations by the Government recognizing the existing evidence and

its discovery obligations, the motion seeking to preserve evidence (D.E. 100) is denied.

IV.     Motion for Disclosure of Credibility-Related Agreements

        Robertson requests that the court require the Government to immediately inform him of

the existence and terms of any agreements for “deals, arrangements[,] or inducements” between

the Government and any witnesses it intends to call at trial. D.E. 101. The motion also seeks the

criminal records of the Government’s witnesses, prior testimony, and concessions about any

witness’s criminal behavior. The Government recognizes its duty to produce this type of

information, but opposes a requirement that it do so immediately. D.E. 112 at 7 (citing Giglio v.

United States, 405 U.S. 150 (1972); United States v. Joseph, 533 F.2d 282 (5th Cir. 1976); United



                                                   3
States v. Feloa, 651 F. Supp. 1068 (S.D.N.Y. 1987)). The court will grant Robertson’s motion

(D.E. 101) in part and deny it in part. The Government must provide Robertson with the

information sought in his motion no later than seven days before the scheduled trial date.

V.     Additional Pretrial Motions

       Robertson also seeks leave of court to file additional pretrial motions that may arise after

the court addresses his pending motions. The Government opposes the motion. The court finds

that the motion is unnecessary at this point. Should Robertson’s seek to file any other pretrial

motion not now contemplated, he may seek leave of court to do so when he files such a motion.

So the court denies his motion to file additional motions (D.E. 103) without prejudice.

       SO ORDERED.


Dated: July 29, 2019

                                             ______________________________________
                                             Robert T. Numbers, II
                                             United States Magistrate Judge




                                                4
